                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               SOUTHERN DIVISION


TIMOTHY RONK                                                                       PETITIONER
v.                                                     CIVIL ACTION NO. 1:19-CV-346-HSO
BURL CAIN, Commissioner, Mississippi
Department of Corrections and
LYNN FITCH, Attorney General of the
State of Mississippi                                                            RESPONDENTS


                    ORDER GRANTING MOTION FOR ADDITIONAL
                     TIME TO FILE STATE COURT SUCCESSIVE
                     PETITION FOR POST-CONVICTION RELIEF

       This matter is before the Court on the Motion for Additional Time to File State Court

Successive Petition for Post-Conviction Relief [Doc. #45] filed by the Petitioner, Timothy Ronk.

In an earlier Order, this Court required Ronk to file that petition in state court by July 5, 2021. A

review of the docket of his state court case shows that Ronk filed a motion for appointment in

state court, which was opposed by the State. The purpose of the petition was to exhaust claims

of ineffectiveness of post-conviction counsel, a right created by the Mississippi Supreme Court

in Grayson v. State, 118 So. 3d 118, 125-26 (Miss. 2013).

       On July 10, 2021, the Mississippi Supreme Court entered an Order dismissing his motion

for appointment, “without prejudice to his right to seek a determination from the district court on

whether it is appropriate for [habeas counsel] to exhaust his claims in state court in the course of

their federal habeas representation.” Counsel for Ronk has filed a motion for reconsideration or

clarification of that ruling. For these reasons, the Court is of the opinion that the Motion should

be granted, and Ronk should be given an additional thirty days within which to file his

successive post-conviction petition in state court.
          IT IS, THEREFORE, ORDERED that the Motion for Additional Time to File State

Court Successive Petition for Post-Conviction Relief [Doc. #45] is GRANTED. The Petitioner

has until August 4, 2021, within which to file his successive post-conviction petition in state

court. The other deadlines established in the February 23, 2021 Order [Doc. #35] remain in

effect.

          It is so ordered, this the 6th day of July, 2021.


                                                  s/ Halil Suleyman Ozerden
                                                  HALIL SULEYMAN OZERDEN
                                                  UNITED STATES DISTRICT JUDGE




                                                     2
